


EXHIBIT 10.1


July 29, 2011




Travelport, LP
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339


Re:
Fourteenth Amendment to Subscriber Services Agreement, dated as of July 23, 2007
(“Agreement”) between Travelport, LP, (“Travelport”), Travelport Global
Distribution System B.V. (“TGDS” and, together with Travelport, collectively,
“Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)



Ladies and Gentlemen:


This letter constitutes a Fourteenth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.


Effective as August 1, 2011, (“Amendment Effective Date”), Galileo and
Subscriber hereby agree as follows:


1.    Custom Terms and Conditions Revision. The Custom Terms and Conditions
Attachment (Worldspan Services) - to the Agreement is amended as set forth in
Exhibit A.


2.    General. This Amendment shall be binding upon and inure to the benefit of
and be enforceable by the Parties hereto or their successors in interest, except
as expressly provided in the Agreement. Each Party to this Amendment agrees
that, other than as expressly set out in this Amendment, nothing in this
Amendment is intended to alter the rights, duties and obligations of the Parties
under the Agreement, which shall remain in full force and effect as amended
hereby. In the event of a conflict between the terms and conditions of this
Amendment and the terms and conditions of the Agreement, the terms and
conditions of this Amendment shall govern. This Amendment may be executed by the
Parties in separate counterparts and each counterpart shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument.


The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.


Orbitz Worldwide, LLC
 
Travelport, LP
By: Travelport Holdings LLC as General Partner
/s/ Mike Nelson
 
/s/ Daniel Westbrook
Name: Mike Nelson
 
Name: Daniel Westbrook
Title: President, Partner Services Group
 
Title: VP, Supplier Development
Date: 8/1/11
 
Date: 7/30/11
 
 
 
 
 
Travelport Global Distribution System B.V.
 
 
/s/ Philip Emery
 
 
Name: Philip Emery
 
 
Title: Director
 
 
Date: 7/29/11





